SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

522
CAF 14-00467
PRESENT: CENTRA, J.P., CARNI, SCONIERS, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF DREW F.-C.,
RESPONDENT-APPELLANT.
----------------------------                                       ORDER
GENESEE COUNTY ATTORNEY,
PETITIONER-RESPONDENT.
(APPEAL NO. 2.)


PAUL B. WATKINS, ATTORNEY FOR THE CHILD, FAIRPORT, FOR
RESPONDENT-APPELLANT.

CHARLES N. ZAMBITO, COUNTY ATTORNEY, BATAVIA (DURIN B. ROGERS OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Genesee County (Eric R.
Adams, J.), entered February 10, 2014 in a proceeding pursuant to
Family Court Act article 3. The order, among other things, placed
respondent in a limited secure facility with an onsite mental health
component/program.

     Now, upon reading and filing the stipulation of discontinuance
signed by appellant, and by the attorneys for the parties on February
5 and 9, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    May 1, 2015                         Frances E. Cafarell
                                                Clerk of the Court